 In the Matter of AMERICAN FRANCE LINEet al.(CONTINENTAL STEAM-SHIP COMPANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESDecember 1, 1937On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 in theabove-entitled case.The Direction of Elections directed that electionsby secret ballot be conducted among the unlicensed personnel employedin the deck, engine, and stewards' departments, except wireless andradio operators, chief electricians on electrically driven ships, andjunior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by 52 named companies, including Continen-tal Steamship Company, Baltimore, Maryland.By a SupplementalDecision and Direction of Elections,2 issued September 17, 1937, sim-ilar elections were directed to be held in nine additional companies.Supplemental or amended decisions have also been issued in this caseon August 16, September 11, and November 10, 1937,3 dealing withvarious matters which need not be set forth in detail here.Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elmore Morehouse Herrick, the Regional Director for theSecond Region (New York City) on the vessels operated out of At-lantic and Gulf ports by Continental Steamship Company.On No-vember 18, 1937, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties, an Intermediate Report on the election.No objections or ex-ceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-------------------------------- 52Total number of ballots counted---------------------------- 52Total number of votes in favor of International Seamen's Unionof America, or its successor, affiliated with the American Fed-eration of Labor----------------------------------------- 1213 N LR. B. 64.23 N L R B 80a 3 N. L R. B. 74; 3 N. L. R. B. 76; and 4 N. L. R B 112, respectively.282 DECISIONS AND ORDERS283Total number of votes in favor of National Maritime Union ofAmerica affiliated with the Committee for Industrial Organi-zation----------------------------------------------------30Total number of votes in favor of neither organization--------9Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------1Total number of challenged ballots--------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEIREI3Y CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on vessels operated out of Atlantic andGulf ports by Continental Steamship Company, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, National Maritime Union of America,affiliated with the Committee for Industrial Organization, is theexclusive representative of all such employees for the purposes of col-lectivebargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.